Opinion by
Ekwall, J
On the effective date of the Cuban Trade Agreement (September 3,1934) the only tax required by the federal laws on such merchandise as that involved was $2 per proof gallon under the Liquor Taxing Act of 1934 (48 Stat. 313), which tax remained in effect until passage of the Revenue Act of 1938, supra. In accordance with stipulation of counsel that the merchandise was imported and entered for warehouse July 1, 1938 and entirely withdrawn on or before July 11, 1938, and following Rathjen v. United States (9 Cust. Ct. 50, C. D. 659) it was held that the tax assessable is $2 per proof gallon, as claimed. The protest was therefore sustained to that extent.